DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I and species I in the reply filed on February 16, 2021 is acknowledged. Applicant identified claims 1-12 and 17-19 as corresponding to group I and species I – species I pertaining to embodiment I described in paragraphs [0048]-[0104] and figs. 1-11. However, it is the opinion of the examiner that claims 17-19 are directed to other species representing different embodiments. Support for claim 17 is found in paragraphs [0105], [0114], [0119], and [0128] which correspond to species II, IV, V, and VI. Support for claim 18 is found in paragraph [0117] which corresponds to species V. Support for claim 19 is found in paragraph [0126] which corresponds to species VI. 
As such, the claims being examined are claims 1-12 as these are the claims pertaining to group 1, species I.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 recites “the workstation-side processor makes the workstation-side display unit perform a first display…”. This is indefinite as it is unclear if the processor is actually programmed to perform the operations listed, or if this is an intended use of the processor. In order to set forth that the processor is actually programed to perform the operations listed, the language of claim 1 would need to be corrected to read "processor programmed to", "processor configured to", or “processor adapted to”, which would structurally limit the processor. Similarly, dependent claims 2-12 recite limitations regarding the processor such as “processor sets” (claims 1-3 and 6), “processor determines” (claims 4 and 7), “processor that sets” (claim 5), “processor makes” (claims 5 and 11-12), and “processor shortens or extends a time” (claims 8-10). As in claim 1, these limitations are indefinite as it is unclear if the processor is actually programmed to perform the operations listed, or if these are intended uses of the processor. In order to set forth that the processor is actually programed to perform the operations listed, the language of claims would need to be corrected to read "processor programmed to", "processor configured to", or “processor adapted to”, which would structurally limit the processor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-9, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015/0257738) in view of Halmann et al. (US 2012/0108960, hereinafter “Halmann”). 
	Regarding claim 1, Kim discloses an ultrasound diagnostic system (ultrasound diagnosis device 100, fig. 1; [0050]) including an ultrasound diagnostic device (probe 2 and ultrasound transmission/reception unit 10, fig. 1; [0050] and [0052]) that transmits an ultrasound beam toward a subject from an array transducer (“probe 2 transmits ultrasound signals to an object 1” [0052] and “probe 2 includes a plurality of transducers that oscillate based on electric signals transmitted thereto and generate acoustic energy, that is, ultrasound waves” [0052]), and receives an ultrasound echo from the subject to create an ultrasound image (“reception unit 12 generates ultrasound data by processing echo signals received from the probe 2” [0054]), and a workstation (image processor 20, communication unit 30, memory 40, input device 50, and control unit 60, fig. 1; [0050]) connected to the ultrasound diagnostic device (the probe 2 and ultrasound transmission/reception unit are connected to the image processor 20, communication unit 30, memory 40, input device 50, and control unit 60 via buses 70 [0050] as seen in fig. 1), the ultrasound diagnostic system comprising: 

wherein the workstation has 
an input unit (input device 50, fig. 1; [0050]) for allowing an operator to input various kinds of information (as described in [0068], the input device 50 allows for a user to input data and various “input elements”),
a workstation-side display unit (display unit 25, fig. 1; [0059]), and 
a workstation-side processor (image generator 24 of image processor 20, fig. 1; [0055] and [0058]) that controls display in the workstation-side display unit (“image processor 20 generates an ultrasound image by scan-converting ultrasound data generated by the ultrasound transmission/reception unit 10 and displays the ultrasound image” [0055], “image generator 24 may display additional information in an ultrasound image by using text and graphics… display unit 25 displays and outputs the generated ultrasound image” [0058]-[0059]; the relationship between the image generator 24 and display is seen in fig. 1), and 
a marker list 730” [0125], wherein the marker list is formed of 
Kim does not disclose the workstation-side processor makes the workstation-side display unit perform a first display in which a plurality of past images in a past routine test of the subject are displayed as a thumbnail list and then perform a second display in which one past image and a current image including an ultrasound image newly created in the ultrasound diagnostic device with respect to a part corresponding to the one past image are displayed side by side on a past image region and a current image region adjacent to each other, in an arrangement order of the plurality of past images displayed as the thumbnail list in the first display (emphasis added).
However, Halmann, also in the field of medical imaging display, does teach the workstation-side processor makes the workstation-side display unit (as discussed in [0025] “process 30 also includes displaying image data at 38, such as on a display having multiple display portions or sections” wherein the displaying of data is necessarily carried out under control of a processor and processor/hardware configurations are described in [0019]) perform a first display (display 40, fig. 3) in which a plurality of past images in a past routine test of the subject are displayed as a thumbnail list (“archived images 82 for that portion 78 are displayed, such as thumbnail images. For example, the archived images 82 may correspond to images from some or all of the previous scans for the particular finger and joint” [0035], and further described in [0035]) and then perform a second display (display 90, fig. 4) in which one past image (“archived image 74”, fig. 3; [0033]) and a current image (“live ultrasound image 72”, fig. 3; [0033]) including an ultrasound image newly created in the ultrasound diagnostic device with respect to a part corresponding to the one past image are displayed side by side on a past image region and a current image region adjacent to each other (“the first section 40 displays a live ultrasound image 72 and the second section 42 displays an archived image 74. The images 72 and 74 correspond to an imaged anatomical region identified and/or selected in the third section 44” [0033] and “Upon acquisition of a current image of the portion 78, that image is displayed in the first section 40, for example, as the enlarged image 72” [0032], and as seen in fig. 3 these sections/region are adjacent to each other and the live (newly acquired) and archived (past) image are side by side), in an arrangement order of the plurality of past images displayed as the thumbnail list in the first display (as described in [0032], the archived images 82 are arranged as thumbnail images, wherein the archived images 82 are images from some or all previous scans for the particular anatomy being examined and are organized by the date acquired, with this “archived images 82 for the selected portion 78 are automatically accessed and displayed” and are “selectable” in order to enlarge them for placement in the past image section 42 [0032]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a second display displaying a current image and past image adjacent to each other, in an arrangement order of the plurality of past images displayed as the thumbnail list in the first display, in order to “allow a user (e.g., a doctor) to compare past studies with current images to verify treatment progress” [0039].
Regarding claim 2, Kim further discloses the workstation-side processor (“FIG. 10 illustrates a first screen 1000 displayed by the display unit 230 according to a control of the 
Regarding claim 3, Kim further discloses the workstation-side processor sets a set time input by the operator via the36 input unit as the transition time (as described in [0146]-[0148], the “user interface unit 220 may output an edit menu 1030” [0146], wherein the user interface corresponds to input device 50 [0076], and the time is set by the user manipulating the edit menu and moving the images to time intervals).  
Regarding claim 5, Kim further discloses the ultrasound diagnostic device has an ultrasound diagnostic device-side processor (“FIG. 10 illustrates a first screen 1000 displayed by the display unit 230 according to a control of the controller 210” [0145], wherein “user interface unit 220 may output an edit menu 1030” [0146] and “controller 210 may then control playback of an ultrasound moving image produced based on a plurality of second ultrasound images 
wherein the ultrasound diagnostic device-side processor makes the display in the workstation-side display unit automatically transition from the first display to the second display after elapse of the transition time from a time point when the first display is performed (as described in [0147]-[0150], this assignment of time intervals allows for the creation of a moving image that transitions from the first ultrasound image 1021 to the second ultrasound image 1022 at the assigned times during playback and therefore is automatically changed as the next time interval is reached).  
Regarding claim 6, Kim further discloses the ultrasound diagnostic device-side processor sets a set time input by the operator via the input unit as the transition time (as described in [0146]-[0148], the “user interface unit 220 may output an edit menu 1030” [0146] and the control 210 controls playback of the moving image which is made up of the images assigned at time intervals [0149], wherein the user interface corresponds to input device 50 [0076], and the time is set by the user manipulating the edit menu and moving the images to time intervals [0146]-[0148]).  
Regarding claim 8, Kim further discloses in a case where information indicating that the transition time taken until the first display transitions to the second display is changed is input by the operator via the input unit, the workstation-side processor shortens or extends a time taken for transition from a time point during the first display to the second display in the workstation-
Regarding claim 9, Kim further discloses in a case where information indicating that the transition time taken until the first display transitions to the second display is changed is input by the operator via the input unit, the workstation-side processor shortens or extends a time taken for transition from a time37 point during the first display to the second display in the workstation-side display unit (as described in [0147]-[0151], time intervals for each ultrasound image are assigned by the user by placing them along the timeline of the edit time 1030, specifically first ultrasound image 1021 at time interval 1031 and second ultrasound image 1022 at time interval 1033, and by moving the images to different positions along the timeline would allow for the shortening or changing of transition times based on the image being moved closer or further to the preceding or subsequent images on the timeline).  
Regarding claim 11, Kim further discloses in a case where information indicating that the second display is made to transition to the first display is input by the operator via the input unit, the workstation-side processor makes the second display in the workstation-side display unit transition to the first display (as described in [0146]-[0150], the user uses user interface 220, which is controlled by the controller 210, to assign the images to specific time-intervals along a timeline and uses the example of having the first ultrasound transition to the second ultrasound image by assigning the images to respective times 1031 and 1033; it is later stated in [0151] that 
Regarding claim 12, Kim further discloses in a case where information indicating that the second display is made to transition to the first display is input by the operator via the input unit, the workstation-side processor makes the second display in the workstation-side display unit transition to the first display (as described in [0146]-[0150], the user uses user interface 220, which is controlled by the controller 210, to assign the images to specific time-intervals along a timeline and uses the example of having the first ultrasound transition to the second ultrasound image by assigning the images to respective times 1031 and 1033; it is later stated in [0151] that the playback order can be edited by the controller 210, and therefore the information corresponding to the transition order is capable of being be set so that the second display transitions to the first display).  

Claims 4, 7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Halmann, as applied to claims 2 and 5 respectively, in further view of Reicher et al. (US 2017/0038951, hereinafter “Reicher”).
Regarding claim 4, modified Kim does not disclose the workstation-side processor determines the transition time on the basis of a plurality of the transition times in a plurality of times of past ultrasound diagnosis.  
However, Reicher, also in the field of medical imaging display, does teach the workstation-side processor determines the transition time on the basis of a plurality of the transition times in a plurality of times of past ultrasound diagnosis (“the user preferences and an image or exam matching particular criteria in the display rules may be displayed with a certain pixel window level or width (similar to brightness and contrast), in color, based on a certain color map, opacity map, or other image characteristics. Display rules may be user-defined allowing the user to determine the timing, positioning, and size of displayed selected/comparison images” [0417], wherein the timing pertains to the display of the sequence of images [0417], wherein the display rules are received by “electronic device” and the particular criteria of the display rules are based on previously set display preferences with respect to previously acquired medical images, and particular display rules are used when there is a match between the images as described in [0128]; ultrasound imaging specifically is disclosed in [0276]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate basing the transition time on a plurality of the transition times in a plurality of times of past ultrasound diagnosis in order to improve efficiency and replicability.
Regarding claim 7, modified Kim does not disclose the ultrasound diagnostic device-side processor determines the transition time on the basis of a plurality of the transition times in a plurality of times of past ultrasound diagnosis.  
However, Reicher does teach the ultrasound diagnostic device-side processor determines the transition time on the basis of a plurality of the transition times in a plurality of times of past ultrasound diagnosis (“the user preferences and rules database 124 may include “display rules” that may indicate ways images and/or image series are to be displayed in user interfaces of the system. For example, an image or exam matching particular criteria in the display rules may determine the timing, positioning, and size of displayed selected/comparison images” [0417], wherein the timing pertains to the display of the sequence of images [0417], wherein the display rules are received by “electronic device” and the particular criteria of the display rules are based on previously set display preferences with respect to previously acquired medical images, and particular display rules are used when there is a match between the images as described in [0128]; ultrasound imaging specifically is disclosed in [0276]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate basing the transition time on a plurality of the transition times in a plurality of times of past ultrasound diagnosis in order to improve efficiency and replicability.
Regarding claim 10, Kim further discloses in a case where information indicating that the transition time taken until the first display transitions to the second display is changed is input by the operator via the input unit, the workstation-side processor shortens or extends a time taken for transition from a time point during the first display to the second display in the workstation-side display unit (as described in [0147]-[0151], time intervals for each ultrasound image are assigned by the user by placing them along the timeline of the edit time 1030, specifically first ultrasound image 1021 at time interval 1031 and second ultrasound image 1022 at time interval 1033, and by moving the images to different positions along the timeline would allow for the shortening or changing of transition times based on the image being moved closer or further to the preceding or subsequent images on the timeline).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes: Sagawa (US 2009/0080744) pertaining to dual display of a current and past images and Zhao et al. (US 2014/0143710) pertaining to display of multiple images and a thumbnail list of the displayed images.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN K. MCGOUGH whose telephone number is (571)272-8564.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JILLIAN K. MCGOUGH/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793